(Slip Opinion)

        Responsibility for Electronic Presidential Records
           on Hardware of the Executive Office of the
            President After a Presidential Transition

Under the Presidential Records Act, the Archivist of the United States assumes responsi-
  bility for the custody and control of, and access to, an outgoing President’s electronic
  presidential records that temporarily remain on Executive Office of the President
  hardware after the end of the outgoing President’s term.

                                                                        January 15, 2021

                      MEMORANDUM OPINION FOR THE
                     DEPUTY COUNSEL TO THE PRESIDENT

   The Presidential Records Act of 1978 (“PRA”) provides that, “[u]pon
the conclusion of a President’s term of office,” “the Archivist of the
United States shall assume responsibility for the custody, control, and
preservation of, and access to, the Presidential records of that President.”
44 U.S.C. § 2203(g)(1). You have asked whether the Archivist of the
United States (“Archivist”) assumes responsibility for electronic presiden-
tial records that temporarily remain on Executive Office of the President
(“EOP”) data-storage devices and cloud storage (“EOP hardware”) after a
presidential transition. Consistent with the Archivist’s and the EOP’s
longstanding interpretation and practice, we conclude that the Archivist,
not the EOP, has responsibility for the custody and control of, and access
to, such records. Nothing in the PRA purports to eliminate these records’
status as presidential records subject to the PRA merely because the
records or duplicates of them remain on EOP hardware pending the com-
pletion of their transfer to the National Archives and Records Administra-
tion (“NARA”). Accordingly, the PRA will govern access to and disclo-
sure of the outgoing President’s electronic presidential records beginning
at noon on January 20, 2021, even if they temporarily remain on EOP
hardware after that time. *



    * In considering this question, we consulted with the General Counsel of NARA. See
E-mail for Devin A. DeBacker, Deputy Assistant Attorney General, Office of Legal
Counsel, from Gary M. Stern, General Counsel, National Archives and Records Admin-
istration (Dec. 2, 2020, 11:09 AM).

                                            1
                       45 Op. O.L.C. __ (Jan. 15, 2021)

                                      I.

   Congress enacted the PRA in 1978 to ensure the preservation of and
public access to the official records of the President. See Presidential
Records Act of 1978, Pub. L. No. 95-591, 92 Stat. 2523 (codified as
amended at 44 U.S.C. §§ 2201–2209); see generally Nixon v. Adm’r of
Gen. Servs., 433 U.S. 425, 445–46 (1977) (rejecting separation of powers
challenge to statute directing the Administrator of General Services to
take control of certain records of former President Nixon); Letter for
James T. McIntyre, Director, Office of Management and Budget, from
Patricia M. Wald, Assistant Attorney General, Office of Legislative
Affairs at 4 (Feb. 3, 1978) (observing that “[a] decision to place Presiden-
tial materials in the hands of the Archivist of the United States seems to
go no further in impinging upon other constitutional principles than was
sanctioned by the Supreme Court” in Nixon). The Act defines “Presiden-
tial records” to include:
     documentary materials, or any reasonably segregable portion there-
     of, created or received by the President, the President’s immediate
     staff, or a unit or individual of the Executive Office of the President
     whose function is to advise or assist the President, in the course of
     conducting activities which relate to or have an effect upon the car-
     rying out of the constitutional, statutory, or other official or ceremo-
     nial duties of the President.
44 U.S.C. § 2201(2). The PRA provides for public ownership of such
records, id. § 2202, and sets forth detailed procedures governing the
retention of and access to those records, id. §§ 2203–2205.
   The PRA also addresses the custody of presidential records upon a
presidential transition. Before the transition, the President has exclusive
responsibility for the custody and control of presidential records. Even if
the President physically transfers presidential records to NARA during his
Administration, the PRA states that this “exclusive[] responsib[ility]” is
unaffected. Id. § 2203(f ). At the end of the President’s term, however, the
PRA provides that the Archivist “shall assume responsibility for the
custody, control, and preservation of, and access to, the Presidential
records of that President.” Id. § 2203(g)(1). The Archivist must then
“deposit all such Presidential records in a Presidential archival deposito-
ry” and may designate, upon consultation with the former President, an


                                      2
          Electronic Presidential Records After a Presidential Transition

individual to be “responsible for the care and preservation of such rec-
ords.” Id. § 2203(g)(2).
   We understand from NARA that the three previous presidential transi-
tions each involved a lengthy process for the EOP to complete the transfer
of the outgoing President’s electronic presidential records to NARA. In
two of the previous three transitions, a substantial quantity of the outgoing
President’s electronic presidential records temporarily remained on EOP
hardware for months after the incoming President took office until the
transfer of those records to NARA was complete. As we understand the
process, NARA first receives copies of the outgoing President’s electronic
records. Once NARA validates that it has a complete copy of the outgoing
President’s electronic records, NARA instructs the EOP to delete the
electronic records from EOP hardware, leaving NARA with the sole
remaining copy. Cf. 36 C.F.R. § 1235.44(a) (“Each agency must retain a
copy of permanent electronic records that it transfers to NARA until it
receives official notification that NARA has assumed responsibility for
continuing preservation of the records.”). At that point, the transfer of
those records to NARA is complete.
   You have asked whether the Archivist has responsibility for custody
and control of, and access to, the outgoing President’s electronic records,
even if such records temporarily remain on EOP hardware until the com-
pletion of their transfer to NARA. If the Archivist does have responsibil-
ity during that period for those records, then the PRA would govern
access to and disclosure of the records, including the incoming President’s
access to the records. See, e.g., 44 U.S.C. § 2205(2)(B).

                                       II.

   Consistent with NARA’s longstanding view and practice, we conclude
that the Archivist assumes custody and control of electronic presidential
records of an outgoing President that remain on EOP hardware after the
end of the outgoing President’s term. The electronic EOP records are
“Presidential records” governed by the PRA at the time they are created.
See 44 U.S.C. § 2201(2) (defining “Presidential records” to include “doc-
umentary materials” created or received in the course of conducting
official EOP activities). Nothing in the PRA eliminates their status as
“Presidential records” subject to the PRA, or makes them presidential
records of the incoming Administration, merely because they remain
temporarily on EOP hardware following the change in Administrations.

                                        3
                       45 Op. O.L.C. __ (Jan. 15, 2021)

   Although the definition of “Presidential records” excludes “extra copies
of documents produced only for convenience of reference, when such
copies are clearly so identified,” id. § 2201(2)(B), that exception does not
transform electronic presidential records into non-presidential records just
because copies of them have been transferred to NARA for their perma-
nent retention. The document duplicates remaining on EOP hardware
were the original presidential records produced in the ordinary course of
the EOP’s activities, not copies “produced only for convenience of refer-
ence” that are “clearly so identified.” Id. Indeed, if the temporary dupli-
cates were mere convenience copies, then they would not constitute
“Presidential records” that have to be maintained under the PRA and
could be destroyed before NARA has verified that it has a complete
copy—which would obviously frustrate the PRA’s purpose in preserving
and ensuring access to them. Cf. id. § 2202 (“The United States shall
reserve and retain complete ownership, possession, and control of Presi-
dential records; and such records shall be administered in accordance with
the provisions of this chapter.”).
   This interpretation of the PRA is consistent with NARA’s and the
EOP’s longstanding interpretation and administration of the statute with
respect to both paper and electronic presidential records. According to
NARA, EOP personnel have regularly located prior Administrations’
paper presidential records accidentally left behind within the EOP. When
this has happened, EOP personnel have treated them as presidential rec-
ords subject to the Archivist’s control and promptly transferred them to
NARA. And NARA and the EOP have previously entered into memoran-
da of understanding confirming that the Archivist has responsibility for,
and the PRA continues to govern, an outgoing Administration’s presiden-
tial records that remain in EOP custody after the end of the President’s
term. See, e.g., Memorandum of Understanding Regarding the Work to
Complete Transfer of George W. Bush Electronic Records at 2–3 (Jan. 16,
2009), https://www.archives.gov/files/presidential-libraries/laws/access/
bush-email-restoration.pdf (“NARA by law shall assume full legal custo-
dy of all George W. Bush Administration PRA records at noon January
20, 2009. . . . Any access to PRA records by [the EOP Office of Admin-
istration (“OA”)] staff, OA contractors, or any other party shall be con-
trolled exclusively by NARA and shall be governed by the PRA, NARA
regulations, and Executive Order 13233 (or any successor order). These

                                      4
          Electronic Presidential Records After a Presidential Transition

records shall remain George W. Bush Presidential and Cheney Vice
Presidential records after 12:00 noon, January 20, 2009, notwithstanding
their physical location or the limited access to them [to facilitate transfer
to NARA] by OA, OA contractors, or third parties[.]”).
   The Archivist therefore will “assume responsibility” for the outgoing
President’s electronic presidential records that remain on EOP hardware
“[u]pon the conclusion of [the outgoing] President’s term of office,” 44
U.S.C. § 2203(g)(1)—at noon on January 20, 2021—except to the extent
that convenience copies are provided to the incoming Administration by
the outgoing Administration, see id. § 2201(2)(B). Even though electronic
presidential records will temporarily remain physically situated on EOP
property, the Archivist will have legal responsibility for the “custody,
control, and preservation of, and access to” the records, id. § 2203(g)(1),
just as the President can have responsibility for certain records in NA-
RA’s possession under 44 U.S.C. § 2203(f ). Consequently, the incoming
Administration’s access to electronic presidential records of the outgoing
Administration will be subject to the Archivist’s general control and the
PRA’s provisions. For instance, with respect to specific records over
which the outgoing President has restricted access, see id. § 2204, the
records will be made available to the incoming President “if such records
contain information that is needed for the conduct of current business of
the incumbent President’s office and that is not otherwise available,” id.
§ 2205(2)(B). The incumbent President would need to request access to
such records from NARA notwithstanding the fact that they remain physi-
cally present on EOP property. NARA would then notify the former
President of the Archivist’s intent to disclose the records, and the former
President could assert a claim of constitutionally based privilege, subject
to the incumbent President’s determination whether to uphold that privi-
lege. See 36 C.F.R. § 1270.44; Exec. Order No. 13,489, § 4 (Jan. 21,
2009), 74 Fed. Reg. 4669, 4670 (Jan. 26, 2009).

                                       III.

  For these reasons, we conclude that the Archivist, not the EOP, has “re-
sponsibility” for the custody and control of, and access to, an outgoing
President’s electronic records under the PRA, even if such records physi-


                                        5
                     45 Op. O.L.C. __ (Jan. 15, 2021)

cally remain on EOP hardware at the conclusion of the outgoing Presi-
dent’s term. 44 U.S.C. § 2203(g)(1).

                                  DEVIN A. DEBACKER
                              Deputy Assistant Attorney General
                                  Office of Legal Counsel




                                    6